Case: 1:15-cv-02980 Document #: 313 Filed: 07/02/20 Page 1 of 1 PageID #:6689

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Angel Bakov, et al.
                                       Plaintiff,
v.                                                    Case No.: 1:15−cv−02980
                                                      Honorable Harry D. Leinenweber
Consolidated World Travel, et al.
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, July 2, 2020:


        MINUTE entry before the Honorable Harry D. Leinenweber: Pursuant to the
Court's decision on Plaintiffs' Motion to Amend [312], Defendant shall file a supplemental
brief by 7/23 explaining whether any material differences exist between Illinois and
non−Illinois class members, and whether those differences amount to a genuine dispute of
material fact that precludes amending the summary judgment order [272]. Plaintiffs'
response due by 8/6; Defendant's reply due by 8/13. After considering those briefs, the
Court will decide whether to amend the summary judgment order to include a liability
determination on the non−Illinois class members. Mailed notice(maf)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
